NO. 12-07-00386-CV


IN THE COURT OF APPEALS


TWELFTH COURT OF APPEALS DISTRICT


TYLER, TEXAS

IN THE INTEREST OF§
		APPEAL FROM THE 321ST

Z.S., I.S., AND L.T.,§
		JUDICIAL DISTRICT COURT OF

MINOR CHILDREN§
		SMITH COUNTY, TEXAS
 
MEMORANDUM OPINION
PER CURIAM

	This appeal is being dismissed for want of prosecution.  See Tex. R. App. P. 42.3(b).
Appellant perfected his appeal on October 12, 2007.  On October 16, 2007, this court notified
Appellant that no reporter's record had been filed and that the reporter had filed a motion for
extension of time to file the record, citing nonpayment of the required preparation fee.  Appellant
was further advised that the appeal would be submitted on the clerk's record alone unless proof of
full payment to the reporter was provided to the court no later than October 27, 2008.  Appellant did
not provide proof of payment for the reporter's record or otherwise respond to the October 16, 2007
notice.  Therefore, on November 14, 2008, Appellant was notified that this case would be submitted
on the clerk's record alone and that his brief was due on or before December 15, 2008.  When
Appellant failed to file his brief within the required time, this court notified him on December 18,
2008 that the brief was past due and warned that if no motion for extension of time to file the brief
was received by December 29, 2008, the appeal would be dismissed for want of prosecution under
Texas Rule of Appellate Procedure 42.3(b).  The notice further informed Appellant that the motion
for extension of time must contain a reasonable explanation for his failure to file the brief and a
showing that Appellee had not suffered material injury thereby.
	To date, Appellant has neither complied with nor otherwise responded to this court's
December 18, 2008 notice.  Accordingly, we dismiss the appeal for want of prosecution.  See Tex.
R. App. P.  38.8(a)(1), 42.3(b).
Opinion delivered January 21, 2009.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.























(PUBLISH)